DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 16, it is unclear what is meant by the slash in “silver/silver halide”. It is unclear if the slash is “or”, “and”, “such as”, “preferably”, etc. For purposes of examination, Examiner has interpreted the slash as “or”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US20090298104) in view Boock (US20190069826).
Regarding claim 1, Liu discloses an implantable micro-biosensor for continuously monitoring a physiological parameter of an analyte in a body during a detecting time period (Paragraph [0006], “The present application provides Ag/AgCl based reference electrodes having an extended lifetime that are suitable for use in long term amperometric sensors. Electrochemical sensors equipped with reference electrodes described herein demonstrate considerable stability and extended lifetime in a variety of conditions”), comprising:
5at least one counter electrode including a silver/silver halide (Paragraph [0069], “FIG. 4 schematically shows an embodiment of an analyte sensor in accordance with the present invention. This sensor embodiment includes electrodes 401, 402 and 403 on a base 404. Electrodes (and/or other features) may be applied or otherwise processed using any suitable technology, e.g., chemical vapor deposition (CVD), physical vapor deposition, sputtering, reactive sputtering, printing, coating, ablating (e.g., laser ablation), painting, dip coating, etching, and the like. Materials include but are not limited to … silver”); 
a first working electrode including a first sensing section (Paragraph [0036], “For example, as shown in FIG. 6B, in one aspect, the sensor 500 (such as the sensor unit 101 FIG. 1), includes a substrate layer 701, and a first conducting layer 702 such as carbon, gold, etc., disposed on at least a portion of the substrate layer 701, and which may provide the working electrode. Also disposed on at least a portion of the first conducting layer 702 is a sensing layer”); 
a chemical reagent layer covering at least a portion 10of said first sensing section and reacting with the analyte to product a product (Paragraph [0078], “The sensing layer includes one or more components designed to facilitate the electrochemical oxidation or reduction of the analyte. The sensing layer may include, for example, a catalyst to catalyze a reaction of the analyte and produce a response at the working electrode, an electron transfer agent to transfer electrons between the analyte and the working electrode (or other component), or both”), such that said first sensing section is driven by a first potential difference during at least one first time section of the detecting time period so as to perform a measurement 15action to obtain a physiological signal in response to the physiological parameter of the analyte (Paragraph [0087], “Embodiments may employ electron transfer agents having a redox potential ranging from about −200 mV to about +200 mV versus the standard calomel electrode (SCE). The sensing layer may also include a catalyst which is capable of catalyzing a reaction of the analyte. The catalyst may also, in some embodiments, act as an electron transfer agent. One example of a suitable catalyst is an enzyme which catalyzes a reaction of the analyte. For example, a catalyst, such as a glucose oxidase, glucose dehydrogenase (e.g., pyrroloquinoline quinone (PQQ), dependent glucose dehydrogenase, flavine adenine dinucleotide (FAD) dependent glucose dehydrogenase, or nicotinamide adenine dinucleotide (NAD) dependent glucose dehydrogenase), may be used when the analyte of interest is glucose. A lactate oxidase or lactate dehydrogenase may be used when the analyte of interest is lactate. Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte”); and 
20wherein said second sensing section of said second working electrode is driven by a second potential difference during at least one second time section of the detecting time period so as to perform an interference-eliminating action to consume 25interference (Paragraph [0089], “In certain embodiments, a catalyst may be attached to a polymer, cross linking the catalyst with another electron transfer agent (which, as described above, may be polymeric. A second catalyst may also be used in certain embodiments. This second catalyst may be used to catalyze a reaction of a product compound resulting from the catalyzed reaction of the analyte. The second catalyst may operate with an electron transfer agent to electrolyze the product compound to generate a signal at the working electrode. Alternatively, a second catalyst may be provided in an interferent-eliminating layer to catalyze reactions that remove interferents”); 
wherein said second working electrode cooperates with said counter electrode during at least one third 77 time section of the detecting time period to permit said counter electrode to be driven to perform a regeneration action to regenerate silver halide (Paragraph [0044], “In some embodiments level of AgCl on a reference electrode of a electrochemical sensor is replenished by applying an electrical potential across the reference electrode and another electrode for a period of time sufficient to convert Ag to AgCl in order to replenish the level of AgCl present on the reference electrode. In general, following implantation of at least a portion of the reference electrode subcutaneously in a patient, a portion of the AgCl present on the reference electrode will dissolve into the aqueous environment. As a result of the loss of AgCl, the electrochemical sensor will not be able to maintain a stable potential over the lifetime of the measurement period. An electrical potential applied to the reference electrode will result in the oxidation of the silver metal (Ag) portion of to provide Ag+. The Ag+ will then combine with Cl− present in the in vivo environment to form silver salt (AgCl) on the reference electrode, thereby replenishing the level of AgCl present on the reference electrode”).
Liu does not disclose at least one second working electrode which includes a second sensing section disposed proximate to said first sensing section. 
However, Boock discloses at least one second working electrode which includes a second sensing section disposed proximate to said first sensing section (Paragraph [0090], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned, around which the reference electrode is disposed (e.g., helically wound)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Boock by adding at least one second working electrode which includes a second sensing section disposed proximate to said first sensing section. The advantage of having a second working electrode is to perform an interference-eliminating action to consume interference. The reason for placing the sensing sections next to each other is to create a more compact design that allow for a smaller implantable device.

Regarding claim 4, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
Liu further discloses wherein said counter electrode is driven by a third potential difference to permit said counter electrode 15to have a potential higher than that of said second working electrode  (Paragraph [0045], “The electrical potential applied to the reference electrode must be at a sufficient level and for a sufficient period of time to provide for conversion of a sufficient level of Ag to Ag+. The electrical potential applied will include at least about +50 mV, such as about +75 mV, about +100 mV, +125 mV, +150 mV, +175 mV, +200 mV, +250 mV, etc. In addition, the electrical potential is applied for a duration of at least 30 seconds, including about 45 seconds, about 1 minute, about 2 minutes, about three minutes or more. It will be appreciated by one of skill in the art that the level as well the duration of the electrical potential applied may be adjusted to provide a suitable amount of Ag conversion. For example, a low level electrical potential, such as +50 mV, with longer duration, such as 2 minutes. As the level of electrical potential is increased, the duration at which the electrical potential is applied may be decreased”).

Regarding claim 5, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
Liu further discloses wherein said first and third time sections do not overlap with each other (Paragraph [0029], “In order for an electrochemical sensor to function properly over an extended period of time the reference electrode must be able to maintain a stable potential over the lifetime of the measurement period. In the case of an implanted continuous and/or automatic in vivo monitoring system, this period could range from hours, to day, and months, or more. The reference electrodes described herein comprise silver metal (Ag) and its silver salt (AgCl) deposited on a solid substrate. However, due to the solubility of AgCl in an aqueous environment, a reference electrode comprising Ag/AgCl as the reference element will be subject to dissolution over an extended period of in vivo implantation” & Paragraph [0139], “In order to regenerate AgCl in-situ, this invention utilizes the working electrode of a Navigator sensor as the reference electrode” & Since the working electrode is used as the reference electrode for regeneration, the time sections would not overlap).

Regarding claim 6, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
Boock further discloses wherein said first and second time sections at least partially overlap with each other (Paragraph [0109], “In general, the signal detected by the sensor can be broken down into its component parts. For example, in an enzymatic electrochemical analyte sensor, preferably after sensor break-in is complete, the total signal can be divided into an ‘analyte component,’ which is representative of analyte (e.g., glucose) concentration, and a ‘noise component,’ which is caused by non-analyte-related species that have a redox potential that substantially overlaps with the redox potential of the analyte (or measured species, e.g., H2O2) at an applied voltage. The noise component can be further divided into its component parts, e.g., constant and non-constant noise”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Boock by adding wherein said first and second time sections at least partially overlap with each other. The reason for having the time sections overlap is so you can see how the noise affects the glucose measurement. Noise is different on different time scales so it is necessary to measure the noise at the same time as the glucose to get an accurate glucose measurement.

Regarding claim 10, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
Liu further discloses wherein said first sensing section of said first working electrode is driven by said first potential79 difference to form a measuring region, and said second sensing section of said second working electrode is driven by said second potential difference to form an interference-eliminating region that is in touch with 5a surrounding of said first sensing section and at least partially overlaps with said measuring region  (Paragraph [0094], “A membrane may be formed in situ by applying an alcohol-buffer solution of a crosslinker and a modified polymer over an enzyme-containing sensing layer and allowing the solution to cure for about one to two days or other appropriate time period. The crosslinker-polymer solution may be applied to the sensing layer by placing a droplet or droplets of the solution on the sensor, by dipping the sensor into the solution, or the like. Generally, the thickness of the membrane is controlled by the concentration of the solution, by the number of droplets of the solution applied, by the number of times the sensor is dipped in the solution, or by any combination of these factors. A membrane applied in this manner may have any combination of the following functions: (1) mass transport limitation, i.e., reduction of the flux of analyte that can reach the sensing layer, (2) biocompatibility enhancement, or (3) interferent reduction”).

Regarding claim 16, Liu discloses an implantable micro-biosensor for continuously 10monitoring a physiological parameter of an analyte in a body during a detecting time period (Paragraph [0006]), comprising:
at least one counter electrode including a silver/silver halide  (Paragraph [0069], “FIG. 4 schematically shows an embodiment of an analyte sensor in accordance with the present invention. This sensor embodiment includes electrodes 401, 402 and 403 on a base 404. Electrodes (and/or other features) may be applied or otherwise processed using any suitable technology, e.g., chemical vapor deposition (CVD), physical vapor deposition, sputtering, reactive sputtering, printing, coating, ablating (e.g., laser ablation), painting, dip coating, etching, and the like. Materials include but are not limited to aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium, mixtures thereof, and alloys, oxides, or metallic compounds of these elements”); 
a first working electrode including a first sensing 15section (Paragraph [0036], “For example, as shown in FIG. 6B, in one aspect, the sensor 500 (such as the sensor unit 101 FIG. 1), includes a substrate layer 701, and a first conducting layer 702 such as carbon, gold, etc., disposed on at least a portion of the substrate layer 701, and which may provide the working electrode. Also disposed on at least a portion of the first conducting layer 702 is a sensing layer”); 
a chemical reagent layer covering at least a portion of said first sensing section and reacting with the analyte to product a product  (Paragraph [0078], “The sensing layer includes one or more components designed to facilitate the electrochemical oxidation or reduction of the analyte. The sensing layer may include, for example, a catalyst to catalyze a reaction of the analyte and produce a response at the working electrode, an electron transfer agent to transfer electrons between the analyte and the working electrode (or other component), or both”), such that said first sensing section is driven by a first potential 20difference during at least one first time section of the detecting time period so as to perform a measurement action to obtain a physiological signal in response to the physiological parameter of the analyte (Paragraph [0087] “Embodiments may employ electron transfer agents having a redox potential ranging from about −200 mV to about +200 mV versus the standard calomel electrode (SCE). The sensing layer may also include a catalyst which is capable of catalyzing a reaction of the analyte. The catalyst may also, in some embodiments, act as an electron transfer agent. One example of a suitable catalyst is an enzyme which catalyzes a reaction of the analyte. For example, a catalyst, such as a glucose oxidase, glucose dehydrogenase (e.g., pyrroloquinoline quinone (PQQ), dependent glucose dehydrogenase, flavine adenine dinucleotide (FAD) dependent glucose dehydrogenase, or nicotinamide adenine dinucleotide (NAD) dependent glucose dehydrogenase), may be used when the analyte of interest is glucose. A lactate oxidase or lactate dehydrogenase may be used when the analyte of interest is lactate. Laccase may be used when the analyte of interest is oxygen or when oxygen is generated or consumed in response to a reaction of the analyte”), and such that said first working electrode cooperates with said 25counter electrode during at least one third time section of the detecting time period to permit said counter electrode to be driven to perform a81 regeneration action to regenerate silver halide (Paragraph [0044], “In some embodiments level of AgCl on a reference electrode of a electrochemical sensor is replenished by applying an electrical potential across the reference electrode and another electrode for a period of time sufficient to convert Ag to AgCl in order to replenish the level of AgCl present on the reference electrode. In general, following implantation of at least a portion of the reference electrode subcutaneously in a patient, a portion of the AgCl present on the reference electrode will dissolve into the aqueous environment. As a result of the loss of AgCl, the electrochemical sensor will not be able to maintain a stable potential over the lifetime of the measurement period. An electrical potential applied to the reference electrode will result in the oxidation of the silver metal (Ag) portion of to provide Ag+. The Ag+ will then combine with Cl− present in the in vivo environment to form silver salt (AgCl) on the reference electrode, thereby replenishing the level of AgCl present on the reference electrode”); and
said second sensing section of said second working electrode is driven by a second potential difference during at least one second time section of the detecting time period so as to perform an interference-eliminating action to consume 10interference  (Paragraph [0089], “In certain embodiments, a catalyst may be attached to a polymer, cross linking the catalyst with another electron transfer agent (which, as described above, may be polymeric. A second catalyst may also be used in certain embodiments. This second catalyst may be used to catalyze a reaction of a product compound resulting from the catalyzed reaction of the analyte. The second catalyst may operate with an electron transfer agent to electrolyze the product compound to generate a signal at the working electrode. Alternatively, a second catalyst may be provided in an interferent-eliminating layer to catalyze reactions that remove interferents”).  
Liu does not disclose at least one second working electrode which includes a second sensing section disposed proximate to said first working electrode.
However, Boock discloses at least one second working electrode which includes a second sensing section disposed proximate to said first working electrode (Paragraph [0090], “In one implementation wherein the sensor comprises two working electrodes, the two working electrodes are juxtapositioned, around which the reference electrode is disposed (e.g., helically wound)”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Boock by adding at least one second working electrode which includes a second sensing section disposed proximate to said first working electrode. The advantage of having a second working electrode is to perform an interference-eliminating action to consume interference. The reason for placing the sensing sections next to each other is to create a more compact design that allow for a smaller implantable device.


Regarding claim 17, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 16.
Liu further discloses wherein said first and third time sections do not overlap with each other (Paragraph [0029], “In order for an electrochemical sensor to function properly over an extended period of time the reference electrode must be able to maintain a stable potential over the lifetime of the measurement period. In the case of an implanted continuous and/or automatic in vivo monitoring system, this period could range from hours, to day, and months, or more. The reference electrodes described herein comprise silver metal (Ag) and its silver salt (AgCl) deposited on a solid substrate. However, due to the solubility of AgCl in an aqueous environment, a reference electrode comprising Ag/AgCl as the reference element will be subject to dissolution over an extended period of in vivo implantation” & Paragraph [0139], “In order to regenerate AgCl in-situ, this invention utilizes the working electrode of a Navigator sensor as the reference electrode” & Since the working electrode is used as the reference electrode for regeneration, the time sections would not overlap).

Regarding claim 18, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 16.
Boock further discloses wherein said first and second time sections at least partially overlap with each other (Paragraph [0109], “In general, the signal detected by the sensor can be broken down into its component parts. For example, in an enzymatic electrochemical analyte sensor, preferably after sensor break-in is complete, the total signal can be divided into an ‘analyte component,’ which is representative of analyte (e.g., glucose) concentration, and a ‘noise component,’ which is caused by non-analyte-related species that have a redox potential that substantially overlaps with the redox potential of the analyte (or measured species, e.g., H2O2) at an applied voltage. The noise component can be further divided into its component parts, e.g., constant and non-constant noise”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu to incorporate the teachings of Boock by adding wherein said first and second time sections at least partially overlap with each other. The reason for having the time sections overlap is so you can see how the noise affects the glucose measurement. Noise is different on different time scales so it is necessary to measure the noise at the same time as the glucose to get an accurate glucose measurement.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Boock as applied to claim 1 above, and further in view of Estes (US20140005508).
Regarding claim 2, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
The combination of Liu and Boock does not disclose wherein said first potential difference permits said first working electrode to have a potential higher than that of said counter electrode.
However, Estes discloses wherein said first potential difference permits said first working electrode to have a potential higher than that of said counter electrode (Paragraph [0187], “As shown in FIG. 9B, the diode 914 can be switched on by altering the potential applied across the working and counter electrodes 900, 902 to induce a current therebetween. For example, a voltage of about 1V, about 1.25V, about 1.5V, about 1.75V, about 2V, about 2.25V, about 2.5V, about 2.75V, about 3V, or more than about 3V can be applied to a working electrode 900. Preferably, a voltage of about 2V can be applied to the working electrode 900. The voltage applied to the counter electrode 902 can be decreased below the normal bias value of about 600 mV. For example, a voltage of about 500 mV, about 400 mV, about 300 mV, about 200 mV, about 100 mV, or about 0V can be applied to the counter electrode 902. Preferably, a voltage of about 0V can be applied to the counter electrode 902”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Estes by adding wherein said first potential difference permits said first working electrode to have a potential higher than that of said counter electrode. The potential difference between the electrodes causes the electrons to flow in a particular direction, thus generating an electric current. The current response is related to the glucose concentration via a calibration curve.

Regarding claim 3, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
The combination of Liu and Boock does not disclose wherein said second potential difference permits 10said second working electrode to have a potential higher than that of said counter electrode.
However, Estes discloses wherein said second potential difference permits 10said second working electrode to have a potential higher than that of said counter electrode (Paragraph [0187], “As shown in FIG. 9B, the diode 914 can be switched on by altering the potential applied across the working and counter electrodes 900, 902 to induce a current therebetween. For example, a voltage of about 1V, about 1.25V, about 1.5V, about 1.75V, about 2V, about 2.25V, about 2.5V, about 2.75V, about 3V, or more than about 3V can be applied to a working electrode 900. Preferably, a voltage of about 2V can be applied to the working electrode 900. The voltage applied to the counter electrode 902 can be decreased below the normal bias value of about 600 mV. For example, a voltage of about 500 mV, about 400 mV, about 300 mV, about 200 mV, about 100 mV, or about 0V can be applied to the counter electrode 902. Preferably, a voltage of about 0V can be applied to the counter electrode 902”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Estes by adding wherein said second potential difference permits 10said second working electrode to have a potential higher than that of said counter electrode. The potential difference between the electrodes causes the electrons to flow in a particular direction, thus generating an electric current. The current response is related to the glucose concentration via a calibration curve.

	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Boock as applied to claims 1 and 16 above, and further in view of Simpson (US20130131478).
Regarding claim 7, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
Liu further discloses wherein 25a surface material of said first sensing section includes a first conductive material  (Paragraph [0079], “A variety of different sensing layer configurations may be used. In certain embodiments, the sensing layer is deposited on the conductive material of a working electrode”), and a surface material of said second sensing section includes a78 second conductive material different from said first conductive material  (Paragraph [0079], “A variety of different sensing layer configurations may be used. In certain embodiments, the sensing layer is deposited on the conductive material of a working electrode”).
The combination of Liu and Boock does not disclose said first working electrode is driven by said first potential difference so as to permit said first 5conductive material to have a first sensitivity that is responsive to the product, and said second working electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product 10and that is smaller than said first sensitivity.  
However, Simpson discloses said first working electrode is driven by said first potential difference so as to permit said first 5conductive material to have a first sensitivity that is responsive to the product  (Paragraph [0266], “In preferred embodiments, the resistance domain is configured to consume and/or block small molecule interferents caused by the host's metabolic processes, such as but not limited to externally generated H2O2, reactive oxygen and nitrogen species, such as by rendering the interferents electrochemically inactive at the sensor's applied voltage. For example, reactive oxygen and nitrogen species (e.g., oxygen and nitrogen radicals) and externally generated H2O2 (e.g., derived from local immune cells that have invaded the sensor locality as part of the wound healing process) are highly reactive and spontaneously react with anything that they contact, such as the materials of the membrane system”), and said second working electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product 10and that is smaller than said first sensitivity (Paragraph [0214], “While not wishing to be bound by theory, it is believed that, with respect to symmetrical cellulosic-based membranes, there is an inversely proportional balance between interferent blocking and analyte sensitivity. Namely, changes to the interference domain configuration that increase interferent blocking can result in a corresponding decrease in sensor sensitivity in some embodiments”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Simpson by adding said first working electrode is driven by said first potential difference so as to permit said first 5conductive material to have a first sensitivity that is responsive to the product, and said second working electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product 10and that is smaller than said first sensitivity. The reason for having a smaller second sensitivity compared to the first sensitivity is to raise the signal to noise ratio (that is the ratio between the glucose measurement and the interference measurement).

Regarding claim 19, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 16.
Liu further discloses wherein a surface material of said first sensing section 20includes a first conductive material  (Paragraph [0079], “A variety of different sensing layer configurations may be used. In certain embodiments, the sensing layer is deposited on the conductive material of a working electrode”), and a surface material of said second sensing section includes a second conductive material different from said first conductive material (Paragraph [0079], “A variety of different sensing layer configurations may be used. In certain embodiments, the sensing layer is deposited on the conductive material of a working electrode”).
The combination of Liu and Boock does not disclose said first working electrode is driven by said first 25potential difference so as to permit said first conductive material to have a first sensitivity that is responsive to the product, and said second working82 electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product and that is smaller than said first sensitivity.
However, Simpson discloses said first working electrode is driven by said first 25potential difference so as to permit said first conductive material to have a first sensitivity that is responsive to the product (Paragraph [0266], “In preferred embodiments, the resistance domain is configured to consume and/or block small molecule interferents caused by the host's metabolic processes, such as but not limited to externally generated H2O2, reactive oxygen and nitrogen species, such as by rendering the interferents electrochemically inactive at the sensor's applied voltage. For example, reactive oxygen and nitrogen species (e.g., oxygen and nitrogen radicals) and externally generated H2O2 (e.g., derived from local immune cells that have invaded the sensor locality as part of the wound healing process) are highly reactive and spontaneously react with anything that they contact, such as the materials of the membrane system”), and said second working82 electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product and that is smaller than said first sensitivity (Paragraph [0214], “While not wishing to be bound by theory, it is believed that, with respect to symmetrical cellulosic-based membranes, there is an inversely proportional balance between interferent blocking and analyte sensitivity. Namely, changes to the interference domain configuration that increase interferent blocking can result in a corresponding decrease in sensor sensitivity in some embodiments”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Simpson by adding said first working electrode is driven by said first 25potential difference so as to permit said first conductive material to have a first sensitivity that is responsive to the product, and said second working82 electrode is driven by said second potential difference so as to permit said second conductive material to have a second sensitivity that is responsive to the product and that is smaller than said first sensitivity. The reason for having a smaller second sensitivity compared to the first sensitivity is to raise the signal to noise ratio (that is the ratio between the glucose measurement and the interference measurement).

	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Boock, and Simpson as applied to claim 7 above, and further in view of Nogueira (US20190076070).
Regarding claim 8, the combination of Liu, Boock, and Simpson discloses the implantable micro-biosensor according to claim 7.
Liu further discloses wherein said first conductive material is selected from the group consisting of a noble metal, a noble metal 15derivative, and a combination thereof, and said noble metal is selected from the group consisting of gold, platinum, palladium, iridium, and combinations thereof  (Paragraph [0069], “FIG. 4 schematically shows an embodiment of an analyte sensor in accordance with the present invention. This sensor embodiment includes electrodes 401, 402 and 403 on a base 404. Electrodes (and/or other features) may be applied or otherwise processed using any suitable technology, e.g., chemical vapor deposition (CVD), physical vapor deposition, sputtering, reactive sputtering, printing, coating, ablating (e.g., laser ablation), painting, dip coating, etching, and the like. Materials include but are not limited to aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium, mixtures thereof, and alloys, oxides, or metallic compounds of these elements”).
The combination of Liu, Boock, and Simpson does not disclose said first potential difference ranges from 0.2 V 20to 0.8 V.
However, Nogueira discloses said first potential difference ranges from 0.2 V 20to 0.8 V (Paragraph [0216], “Under other operating conditions, the voltage may be in a range of 0.8 volts to 1.34 volts and the other voltage may be in a range of 0.335 to 0.735. Under other operating conditions, the range of the higher voltage may be smaller than the range of the lower voltage. Illustratively, the higher voltage may be in a range of 0.9 to 1.09 volts and the lower voltage may be in a range of 0.235 to 0.835 volts”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu, Boock, and Simpson to incorporate the teachings of Nogueira by adding said first potential difference ranges from 0.2 V 20to 0.8 V. The reason the working voltage is within the specific range is so that the system can measure a particular analyte.

Regarding claim 9, the combination of Liu, Boock, and Simpson discloses the implantable micro-biosensor according to claim 7.
Liu further discloses wherein said second conductive material is carbon  (Paragraph [0069], “FIG. 4 schematically shows an embodiment of an analyte sensor in accordance with the present invention. This sensor embodiment includes electrodes 401, 402 and 403 on a base 404. Electrodes (and/or other features) may be applied or otherwise processed using any suitable technology, e.g., chemical vapor deposition (CVD), physical vapor deposition, sputtering, reactive sputtering, printing, coating, ablating (e.g., laser ablation), painting, dip coating, etching, and the like. Materials include but are not limited to aluminum, carbon (such as graphite), cobalt, copper, gallium, gold, indium, iridium, iron, lead, magnesium, mercury (as an amalgam), nickel, niobium, osmium, palladium, platinum, rhenium, rhodium, selenium, silicon (e.g., doped polycrystalline silicon), silver, tantalum, tin, titanium, tungsten, uranium, vanadium, zinc, zirconium, mixtures thereof, and alloys, oxides, or metallic compounds of these elements”).
The combination of Liu, Boock, and Simpson does not disclose said second potential difference ranges from 0.2 V 20to 0.8 V.
However, Nogueira discloses said second potential difference ranges from 0.2 V 20to 0.8 V (Paragraph [0216], “Under other operating conditions, the voltage may be in a range of 0.8 volts to 1.34 volts and the other voltage may be in a range of 0.335 to 0.735. Under other operating conditions, the range of the higher voltage may be smaller than the range of the lower voltage. Illustratively, the higher voltage may be in a range of 0.9 to 1.09 volts and the lower voltage may be in a range of 0.235 to 0.835 volts”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu, Boock, and Simpson to incorporate the teachings of Nogueira by adding said second potential difference ranges from 0.2 V 20to 0.8 V. The reason the working voltage is within the specific range is so that the system can measure a particular analyte.

	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Boock as applied to claim 1 and 16 above, respectively, and further in view of Elibol (US20110155586).
Regarding claim 11, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
The combination does not disclose wherein said second sensing section is disposed along and spaced apart from at least one side of said 10first sensing section by a distance of up to 0.2 mm.
However, Elibol discloses wherein said second sensing section is disposed along and spaced apart from at least one side of said 10first sensing section by a distance of up to 0.2 mm (Paragraph [0018], “The electronic sensor 10 has electrodes 20 and 21 separated by a gap 25 that are located in a nonconducting layer 30… The gap 25 is typically less than 100 nm (as measured from the surface of the first electrode 20 to the surface of the second electrode 21). Optionally the gap 25 is 5 nm to 100 nm or 15 nm to 50 nm wide” & 100 nm is less than 0.2mm which overlaps the claimed language (MPEP 2144.05 I)).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Elibol by adding wherein said second sensing section is disposed along and spaced apart from at least one side of said 10first sensing section by a distance of up to 0.2 mm. The advantage of having the gap is so that the sensing sections don’t overlap and interfere with each other. But the gap needs to be small to have a more efficient design and therefore, a smaller implantable device.

Regarding claim 20, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 16.
The combination does not disclose wherein said second sensing section is disposed along and spaced apart from at least one side of said first sensing section by a distance of up to 0.2 mm.
However, Elibol discloses wherein said second sensing section is disposed along and spaced apart from at least one side of said first sensing section by a distance of up to 0.2 mm (Paragraph [0018], “The electronic sensor 10 has electrodes 20 and 21 separated by a gap 25 that are located in a nonconducting layer 30… The gap 25 is typically less than 100 nm (as measured from the surface of the first electrode 20 to the surface of the second electrode 21). Optionally the gap 25 is 5 nm to 100 nm or 15 nm to 50 nm wide” & 100 nm is less than 0.2mm which overlaps the claimed language (MPEP 2144.05 I)).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Elibol by adding wherein said second sensing section is disposed along and spaced apart from at least one side of said first sensing section by a distance of up to 0.2 mm. The advantage of having the gap is so that the sensing sections don’t overlap and interfere with each other. But the gap needs to be small to have a more efficient design and therefore, a smaller implantable device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Boock as applied to claim 1 above, and further in view of Nogueira.
Regarding claim 12, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
The combination of Liu and Boock does not disclose wherein said second sensing section extends along and is spaced apart from at least a portion of a periphery of said first sensing section, and a ratio 15of said portion of said periphery of said first sensing section to a total periphery of said first sensing section ranges from 30% to 100%.
However, Nogueira discloses wherein said second sensing section extends along and is spaced apart from at least a portion of a periphery of said first sensing section, and a ratio 15of said portion of said periphery of said first sensing section to a total periphery of said first sensing section ranges from 30% to 100% (Fig. 2A, electrode pair #240 and #244, electrode #240 which has a sensing section surrounds electrode #244 on three sides which has its own sensing section).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Nogueira by adding wherein said second sensing section extends along and is spaced apart from at least a portion of a periphery of said first sensing section, and a ratio 15of said portion of said periphery of said first sensing section to a total periphery of said first sensing section ranges from 30% to 100%. The advantage of arranging the sensing sections in this way is a more efficient design.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Boock as applied to claim 1 above, and further in view of Shah1 (US20170328857).
Regarding claim 13, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
The combination of Liu and Boock does not disclose wherein the number of said at least one second working 20electrode is two, and two of said second sensing sections of two of said second working electrodes are disposed, respectively, along two opposite sides of said first sensing section of said first working electrode.
However, Shah1 discloses wherein the number of said at least one second working 20electrode is two, and two of said second sensing sections of two of said second working electrodes are disposed, respectively, along two opposite sides of said first sensing section of said first working electrode (Paragraphs [0174-0175], & Figs. 23A-23D).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Shah1 by adding wherein the number of said at least one second working 20electrode is two, and two of said second sensing sections of two of said second working electrodes are disposed, respectively, along two opposite sides of said first sensing section of said first working electrode. The advantage of arranging the electrodes in this way is to isolate them from one another to prevent cross talk.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Boock as applied to claim 1 above, and further in view of Simpson and Shah2 (US20190246962).
Regarding claim 14, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
The combination of Liu and Boock does not disclose a substrate having a first surface and a second surface opposite to said first80 surface.
However, Simpson discloses a substrate having a first surface and a second surface opposite to said first80 surface (Paragraph [0150], “In some alternative embodiments, the sensing mechanism includes electrodes deposited on a planar substrate, wherein the thickness of the implantable portion is less than about 1 mm, see, for example U.S. Pat. No. 6,175,752 and U.S. Pat. No. 5,779,665”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Simpson by adding a substrate having a first surface and a second surface opposite to said first80 surface. The advantage of having a substrate with two opposite sides is to place the electrodes on opposite sides to prevent crosstalk.
The combination of Liu, Boock, and Simpson does not disclose said first and second sensing sections being disposed on said first surface of said substrate, said counter electrode being disposed on said second surface of said substrate.
However, Shah2 discloses said first and second sensing sections being disposed on said first surface of said substrate, said counter electrode being disposed on said second surface of said substrate (Paragraph [0030], “Typically, working electrodes and counter/reference electrodes are formed on a single substrate. However, an electrode design intended for use in the invention allows the complete physical separation of any of the working electrodes and any of the counter/reference electrodes. For example, as is shown in FIGS. 2A and 2B working electrodes for analyte sensors can be formed on A-side 200 a while counter/reference electrodes are formed on B-side 200 b”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Shah2 by adding said first and second sensing sections being disposed on said first surface of said substrate, said counter electrode being disposed on said second surface of said substrate. The advantage of arranging the electrodes in this way is to isolate them from one another to prevent cross talk.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu and Boock as applied to claim 1 above, and further in view of Donnay (US20190076073).
Regarding claim 15, the combination of Liu and Boock discloses the implantable micro-biosensor according to claim 1.
The combination of Liu and Boock does not disclose which is operated perpendicularly to skin of the body, wherein the implantable micro-biosensor has an implanting end portion with a length of up to 6 mm.
However, Donnay discloses which is operated perpendicularly to skin of the body, wherein the implantable micro-biosensor has an implanting end portion with a length of up to 6 mm (Paragraph [0164], “The length L of the sharp 224 may be about 3 mm to about 50 mm, e.g., 5 mm or more, or about 10 mm, or about 20 mm, or about 30 mm, or about 50 mm, and is selected based upon the length of the insertion portion 30 of a sensor and the desired depth of the insertion portion 30 of the sensor 14” & 3mm to 50mm overlaps with up to 6mm (MPEP 2144.05 I)). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu and Boock to incorporate the teachings of Donnay by adding which is operated perpendicularly to skin of the body, wherein the implantable micro-biosensor has an implanting end portion with a length of up to 6 mm. The length of the implanting end portion is dependent on the specific depth for subcutaneous placement and Donnay teaches that that can be between 3mm to 50mm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20080173552 discloses in Paragraph [0027], “The first sensor strip contact is in electrical communication with a working electrode and the second sensor strip contact is in electrical communication with a counter electrode through conductors. A first reagent layer is on at least one of the electrodes and includes an oxidoreductase and at least one species of a redox pair”. It also discloses in Paragraph [0007], “While multiple reference electrode materials are known, a mixture of silver (Ag) and silver chloride (AgCl) is typical due to the insolubility of the mixture in the aqueous environment of the analysis solution.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C/Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791